SHAW, Justice
(concurring in part and concurring in the result).
I concur in the result reached in the main opinion. As to the rationale of the main opinion, I concur with the portion of the main opinion holding that Miller v. Alabama, 567 U.S. -, 132 S.Ct. 2455, 183 L.Ed.2d 407 (2012), does not require this Court to dismiss the indictments against the defendants. I further agree with the main opinion’s guidance offered to the trial court on individualized sentencing of juvenile capital offenders adopted from *1285Commonwealth v. Knox, 50 A.3d 732 (Pa.Super.Ct.2012).